United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 97-4291
                                  ___________

Mrs. James R. Anderson, also known     *
as Sharon (Scarella) Anderson,         *
Candidate for State Attorney General,  *
                                       *
              Appellant,               *
                                       *
John Doe; Mary Roe, and all others     * Appeal from the United States
similarly situated,                    * District Court for the
                                       * District of Minnesota.
              Plaintiffs,              *
                                       *       [UNPUBLISHED]
       v.                              *
                                       *
Hon. Jesse Brown, U.S. Secretary of    *
Veterans Affairs; Arne Carlson,        *
Minnesota Governor; Daniel P.          *
McKee, M.D., as an Individual and      *
Medical Doctor; John Doe; Mary Roe, *
                                       *
              Appellees.               *
                                  ___________

                         Submitted: June 5, 1998
                             Filed: June 25, 1998
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
        Sharon Anderson appeals the district court&s1 dismissal of her complaint for
failure to state a claim under Federal Rules of Civil Procedure 12 (b)(6). After de novo
review of the record and the parties& briefs, we affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.

                                          -2-